In a habeas corpus proceeding, the petitioner appeals from a judgment of the Supreme Court, Dutchess County (Carey, J.), entered January 9, 1989, which, after a hearing, dismissed the writ.
Ordered that the judgment is affirmed, without costs or disbursements.
We have reviewed the record and the petitioner’s pro se supplemental brief and agree with the petitioner’s assigned counsel that there are no meritorious issues which could be raised on appeal. Habeas corpus does not lie to review claimed errors which were already considered on a direct appeal (see, Matter of Williams v Scully, 135 AD2d 721; People ex rel. Jones v Abrams, 114 AD2d 481). Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Bracken, J. P., Lawrence, Fiber and Harwood, JJ., concur.